DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 10, 11, and 12 are difficult to discern due to blurriness and shading.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to due to lack of a Brief Description for each of Figures 10, 11, and 12.  
Claim Objections
Claims 197, 210, and 211 are objected to because of the following informalities:  
In regards to Claim 197, the claim contains multiple periods.  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.  See MPEP 608.01(m).
In regards to Claim 210, in line 3, “(52” should read --(52)--
In regards to Claim 211, in line 5,  “conductor(122)” should read --conductor (122)--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 197-221 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 197, in lines 13-14, the phrase the electrical energy conductor does not agree with previous description of the conductor.  The conductor is previously described as being a conductor that is capable of data signal and/or electrical energy transmission.  As such, it is unclear if the conductor is now being limited to only electrical energy transmission, if this conductor is a second conductor, or if this reference is a typographical error.
the electrical energy conductor does not agree with previous description of the conductor.  The conductor is previously described as being a conductor that is capable of data signal and/or electrical energy transmission.  As such, it is unclear if the conductor is now being limited to only electrical energy transmission, if this conductor is a second conductor, or if this reference is a typographical error.
In regards to Claim 201, in line 2, the phrase the electrical conductor does not agree with previous description of the conductor.  The conductor is previously described as being a conductor that is capable of data signal and/or electrical energy transmission.  As such, it is unclear if the conductor is now being limited to only electrical energy transmission, if this conductor is a second conductor, or if this reference is a typographical error.
In regards to Claim 204, in lines 3-4, the phrase the electrical energy conductor does not agree with previous description of the conductor.  The conductor is previously described as being a conductor that is capable of data signal and/or electrical energy transmission.  As such, it is unclear if the conductor is now being limited to only electrical energy transmission, if this conductor is a second conductor, or if this reference is a typographical error.
In regards to Claim 209, the phrase preferably renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In regards to Claim 214, the phrase another input leg is unclear.  No first input leg is claimed.  As such, the number of input legs is unclear.
Allowable Subject Matter
Claim 197 and its dependent claims would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Erlendsson (9110189) Figures, Claim 1, Erlendsson (9704617) Figures, Claim 1, Sarchi et al (8953915) Abstract, Figure 1a, and Erlendsson (8731353) Figures, Claim 1 teach structures similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732